--------------------------------------------------------------------------------

Exhibit 10.1

AGREEMENT FOR SALE OF SHARES IN Sunset Suits S.A. with its registered office in
Poznań

concluded on December 1, 2011 (hereinafter referred to as the "Agreement"), by
and between:

Sunset Suits Holdings, Inc. with its registered office in Reno,6100 Neil Road
loc. 500, 89511 Nevada U.S.A., hereinafter referred to as the "Seller" or the
"Company", represented by Mirosław Kranik who represents the company's sole
shareholder- Sunset Suits Holdings, Inc. with its registered office in Reno,6100
Neil Road loc. 500, 89511 Nevada U.S.A., pursuant to: the translation from
English confirmed by a sworn translator (from the original document) of a
written consent of the Board of Directors to action without a meeting dated May
21, 2008 and to the translation from English confirmed by a sworn translator
(from the document copy) of the amended and consolidated internal rules and
regulations of Sunset Suits Holdings, Inc. ("Company"') approved on May 21,
2008, to the translation from English confirmed by a sworn translator (from the
document copy) of the certificate of the company's incorporation and existence
and of the fulfilment of the registration requirements and in reference to the
translation from English by a sworn translator of the written consent of the
sole director to action without a meeting dated May 8, 2008;

and

Turonus (limited liability company) with its registered office in Poznań
(61-757) , Garbary street 95B/87, listed in the Entrepreneurs Register held by
the District Court Poznań Nowe Miasto i Wilda in Poznań, 8th Commercial
Department under KRS 0000384712, REGON (Statistical Number) 301732753, NIP (tax
identification number) 783-167-11-43, represented by : Janusz Gdak – the
President of the Management Board hereinafter referred to as the "Buyer".

The Seller and the Buyer shall be jointly referred to as the "Parties", and
separately "as the Party".

Whereas:

1.

Sunset Suits Holdings, Inc. holds 16 624 000 (say: sixteen million six hundred
twenty four thousand) shares, that is 100% (one hundred percent) of the
Company's share capital Sunset Suits SA , and in accordance with paragraph 6
point 2 of the Articles of Association, all the shares are registered and
preference shares, that is a holder of each share is entitled to 2 (two) votes
at the Company's Annual Meeting of Shareholders.

    2.

Creditors Sunset Suits SA filed bankruptcy petitions.

    3.

By the decision dated October 26 , 2011, the District Court Poznań- Stare Miasto
in Poznań, 11th Commercial Department for Bankruptcy and Reorganization issued
in the proceedings with File No XI GU 106/11, dismissed the creditors'
bankruptcy petitions Sunset Suits SA.

    4. The AP sub-ledger Sunset Suits SA includes accounts payable from
unaffiliated domestic and foreign suppliers for ca. PLN 1 250 000, which are
connected with services provided for the capital group Sunset Suits Holdings,
Inc, which Sunset Suits S.A. was bound to pay.     5.

Sunset Suits Holdings, Inc. is obliged to prepare a quarterly consolidated
financial statements as for 31-03-2011, 30-06-2011, 30-09-2011 and an annual
consolidated financial statement as for 31-12-2011 in accordance with the US
GAAP, which according to pertinent provisions will present the financial data of
Sunset Suits S.A. for the said periods in the form of an individual package.

1

--------------------------------------------------------------------------------


The Parties agree as follows:

§1

1.

The Seller represents that it holds 16 624 000 (say: sixteen million six hundred
twenty four thousand) shares, that is 100% (hundred percent) of the share
capital of Sunset Suits SA, and in accordance with paragraph 6 point 2 of the
Articles of Association, all the shares are registered and preference shares,
that is a holder of each share is entitled to 2 (two) votes at the Company's
Annual Meeting of Shareholders.

    2.

The Seller represents that the shares sold by it are free from any encumbrances
and are not claimed by any third parties.

    3.

The Seller represents that to its knowledge the total accounts payable of Sunset
Suits SA are approximately PLN.

§2

The Seller represents that not later than until 31-03-2012 it will submit a
pertinent declaration that it took over in whole or in part the debt recorded in
the AP sub-ledger of Sunset Suits S.A. as the accounts payable from unaffiliated
domestic and foreign suppliers, which are referred to above, in the amount up to
PLN 1.900.000, yet exclusively those accounts payable pertaining to the services
provided for the capital group Sunset Suits Holdings, Inc. and to the expenses
of Sunset Suits Holdings, Inc., inclusive of the expenses related to the
company's bodies, which Sunset Suits S.A. was bound to pay pursuant to the
resolution of the Annual Meeting of Shareholders.

§ 3

1.

The seller sells 16 624 000 (say: sixteen million six hundred twenty four
thousand) shares, that is 100% (one hundred shares) of the share capital of
Sunset Suits S.A, and the Buyer buys the shares at the price indicated below.

    2.

The sale price of a share is PLN 0.11 (eleven grosz).

    3.

The total sale price of the shares is PLN 1 828 640 (say: one million eight
hundred twenty eight thousand six hundred forty zloty 00/100).

    4.

The total sale price for the Shares, as specified in § 3 Section 3 herein, will
be paid by the Buyer within 3 years the latest, and the time - price payment
time - will begin after 24 months from the first day of a month following the
date of this Agreement. The payment terms and conditions are specified in detail
in Annex 1 to this Agreement.

§ 4

1.

The Buyer represents that it was notified that Sunset Suits Holdings, Inc. is
required to publish the quarterly consolidated financial statements until
15-11-2011 as for 31-03- 2011, as for 30-06-2011, as for 30-09-2011, and the
annual consolidated financial statement until 31-03-2012 as for 31-12-2011 in
accordance with the U.S. GAAP, which according to pertinent provisions will
present the financial data of Sunset Suits S.A. for the said periods in the form
of an individual package.

2

--------------------------------------------------------------------------------


2.

The Buyer represents that it will enable the representatives of Sunset Suits
Holdings, Inc. the preparation of pertinent consolidation packages and under
their supervision, within the required deadlines for the preparation of a
statement and issuing of an auditor's opinion.

      3.

The Buyer represents that it will allow the Seller's auditor to review and/or
audit the consolidation packages within the required deadlines for the
preparation of a statement and issuing of the auditor's opinion.

      4.

The Buyer represents that the auditor employed by the Seller shall decide any
disputes and doubts about the key matters pertaining to the Seller's
consolidated financial statement and the resulting from the valuation of the
assets of Sunset Suits SA and the quality and condition of the source documents,
in particular as regards:

      4.1.

Reconciliation of the inventory of own stock of Sunset Suits S.A. as for
31.03.2011, 30.06.2011 and 30.09.2011,

      4.2.

Reconciliation of the inventory of stock consigned to Sunset Suits S.A. by sp. z
o.o. as for 31.03.2011, 30.06.2011 and 30.09.2011,

      4.3.

Reconciliation of the accounts receivable and accounts payable between Sunset
Suits S.A. and sp. z o.o. as for 31.03.2011, 30.06.2011 and 30.09.2011,
including payments by ALZA sp. z o.o. for and on behalf of Sunset Suits S.A. and
ALZA sp. z o.o., as well as AR and AP connected with the consignee's
remuneration,

      4.4.

Reconciliation of the accounts receivable and account payable between Sunset
Suits S.A. and Sunset Suits Bohemia s.r.o, UAB Sunset Vilnius , SIA Sunset Riga
as for 31.03.2011, 30.06.2011 and 30.09.2011,

      5.

Should the preparation of the individual packages be delayed at the fault of the
Buyer or Sunset Suits SA, preventing the publication of the consolidated
financial statements within the deadlines specified in section 2 of this
paragraph, the Buyer or Sunset Suits SA will pay the Seller a contractual
penalty in the amount of USD 4 000 (say four thousand dollars) for each
consolidated statement unpublished within the deadlines referred to in section 2
herein.

§ 5

1.

The Parties agree that immediately after the conclusion of the Agreement the
Supervisory Board and the Management Board of Sunset Suits SA will be notified
about the Agreement.

    2.

The Buyer agrees that once the ownership rights to the Shares have been
transferred onto the Buyer, it will request a pertinent entry in the Company's
Share Register.

§ 6

The Seller agrees that its representatives in the governing bodies in Sunset
Suits S.A. will immediately resign from their functions once notified about the
conclusion of this Agreement.

3

--------------------------------------------------------------------------------

§ 7

The Buyer is authorized to introduce corporate changes in Sunset Suits S.A.

§ 8

The Seller represents that in the event of a merger of the Buyer's company and
Sunset Suits SA, whose shares are herein sold, it will make no claims towards
the Buyer and will approve of the fact that the Seller's and Buyer's rights and
obligations will be transferred onto a company incorporated as a result from the
merger of the Buyer's Company and Sunset Suits SA, whose shares are acquired by
Buyer pursuant hereto.

§ 9

1.

Should a creditor Sunset Suits SA or any of its subsidiary, which is entitled to
a due amount of at least PLN 300 000, accede to the Buyer's company or a company
incorporated as a result of the merger of the Buyer's company and Sunset Suits
S.A., pursuant to this paragraph, the Buyer shall no longer be entitled to pay
the price specified under § 3 on the terms and conditions agreed in Annex No. 1.

    2.

Should a person nominated directly or indirectly by a creditor or any of its
subsidiary or acting on behalf of a creditor, which is entitled to a due amount
of at least PLN 300 000, become an advisor, holder of a power of attorney, proxy
or a member of the governing bodies in the Buyer's company or a company
incorporated as a result of a merger of the Buyer's company and Sunset Suits
S.A. within 24 months from the date of this Agreement, pursuant hereto, the
Buyer shall no longer be entitled to pay the price specified under § 3 on the
terms and conditions agreed in Annex No. 1.

    3.

In the cases specified under sections 1 and 2 of this paragraph, the price
referred to in § 3 shall be due on the day of the event referred to in sections
1 and 2, and the provisions of Annex No. 1 will become null and void in whole.

    4.

At the same time the parties jointly agree not to apply the provisions of
Sections 1,2,3 herein to a creditor referred to under sections 1 and 2 above, if
the creditor acquired the said rights as a result of restructuring of the
liabilities, for example, through a conversion of due amounts into shares or
through any different form of restructuring relating to a large group of
creditors and reduction of liabilities of Sunset Suits SA, which would allow the
Company continue its operations.

§ 10

1.

The Buyer represents and warrants that:

      1.1.

Conclusion of the Agreement by the Buyer does not breach the Buyer's Articles of
Association or any other of its internal documents, any court rulings or
administrative decisions;

      1.2.

Conclusion of the Agreement by the Buyer does not breach Polish law, in
particular the provisions of any permit, authorization or exemption issued by
the Polish public administration bodies subject to section 2 below;

      1.3.

The Buyer is not a party to any court, administrative or arbitrary proceedings,
as a result of which this Agreement could become ineffective or could not be
executed by the Buyer in whole or part.

      2.

The Buyer did not rely on any express or implied warranties or representations
made or forwarded by the Seller or on its behalf.

4

--------------------------------------------------------------------------------


3.

The Buyer represents that it has full knowledge of the Company's legal,
financial and economic situation, got acquainted with its Articles of
Association or any other documents and makes the decision to acquire the Shares
only based on its knowledge about the Company. With the aforesaid provisions the
Buyer hereby represents that it shall waives and make no claims towards the
Seller, which could result from a non- disclosure of any crucial information
about the Company's legal, financial and economic situation.

§ 11

1.

The Seller informs and the Buyer represents that it has the knowledge that the
provisions of this agreement will be published in a current and periodic reports
and the English translation of this agreement will be attached to the periodic
report in accordance with the Seller's obligations resulting from the
requirements of the U.S. Securities and Exchange Commission.

    2.

The Buyer represents that it does not make any objections to the Seller's
obligations specified in the point above and in this respect it shall not make
any claims towards the Seller.

§ 12

The Seller represents and warrants that:

1)

no court or administrative proceedings are under way in relation to the Shares,

    2)

The Seller is not a party to any court, administrative or arbitrary proceedings,
as a result of which this Agreement could become ineffective or could not be
executed by the Seller in whole or part.

§ 13

1.

The Agreement shall enter into force on the date of its conclusion.

    2.

The Agreement is subject to Polish law, and any possible disputes resulting from
the provisions hereof shall be settled by a competent common court of Law in
Poznań.

    3.

The Buyer shall pay taxes and any other fees connected with the conclusion of
this Agreement.

    4.

Any amendments to this Agreement shall be null and void, unless made in writing.

    5.

The Agreement was concluded in Polish in two counterparts, one for each Party.


The Seller: The Buyer

5

--------------------------------------------------------------------------------

Annex No. 1

to the agreement for sale of 16 624 000 shares in Sunset Suits S.A. with its
registered office in Poznań

concluded on December 1, 2011 -

specifying the terms and conditions of payment of the price in the amount of PLN
1 828 640
(say: one million eight hundred twenty eight thousand six hundred forty zloty
00/100).

§ 1

The Buyer shall pay for the shares the price of PLN 1 828 640 (say: one million
eight hundred twenty eight thousand six hundred forty zloty 00/100) in
instalments starting 24 months from the first day of a month following the date
of this Agreement in 18 instalments, each payable every 60 days.

§ 2

The Parties agree that the payment of the price specified under § 1 of this
Annex, will be set off against the due amounts referred to under § 2. of the
said Agreement, which Sunset Suits Holdings, Inc. will not take over until
31-03-2012.

The Seller: The Buyer

6

--------------------------------------------------------------------------------